Title: To George Washington from Major General Horatio Gates, 24 June 1778
From: Gates, Horatio
To: Washington, George


                    
                        Sir,
                        Peeks Kill [N.Y.] 24th June 1778.Two oClock—p.M.
                    
                    In a Letter I have lately received from Colonel Hughes, is the following paragraph.
                    
                    “I am to acquaint You that a Regiment of Foreigners are stationed at Springfield, by Order of General Heath. They are Commanded by a French Colonel; but I cannot help thinking them very dangerous at that post, as most, if not all of them, were lately under General Burgoyne.”
                    I imagine this must be Colonel Armand’s Corps. Does your Excellency please they should Continue at Springfield?
                    This moment Your Excellency’s Letter of the 21st Instant, is put into my Hands, dated from Your Head Quarters in Jersey, near Coryell’s Ferry; but the hour it left Your Excellency is not mentioned; at any rate, the delay of the Riders, (who are Stationed,) is evident, as Forty Eight Hours is more than sufficient time for Riding One Hundred Miles.
                    From Coryell’s Ferry, to my Quarters at peeks-Kill, is 103 Miles. The last Express, who left Cakaat this Morning at Eight o’Clock, says, James pitney from Troy, put Your Excellency’s Dispatch into his Hands at that Hour.
                    I every moment expect the return of Lieut: Colonel Willet; who, I am certain, will not be more than a day and a half, coming the same distance, which the Station’d Riders have been four Days performing.
                    I urge not any reinforcement from Your Excellency, until You in Your Judgment shall think it necessary to Send one: I do not perceive any Immediate necessity for that, especially as Your Excellency’s Army is Advancing through the Jerseys. I am, Sir, Your Excellency’s Most Obedt Hume Servt
                    
                        Horatio Gates
                    
                